AFFIRMED.
This is an action to recover for injuries sustained by being bitten by a vicious dog, in which action a judgment was rendered in favor of plaintiff and against defendants; whereupon defendants secured adjudications of bankruptcy and discharges of their indebtedness, and, based thereon, moved the trial court for an *Page 193 
order authorizing and directing the clerk of said court to enter a satisfaction of said judgment. Plaintiff filed an affidavit opposing defendants' motion and defendants moved to have plaintiff's affidavit stricken from the files. The trial court denied defendants' motions, whereupon defendants moved for an order setting aside and vacating the trial court's order denying said motions and granting a new trial or hearing upon said motions which last mentioned motion was also denied. From the orders denying defendants' several motions, as above stated, defendants appeal.